Citation Nr: 1229857	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  06-30 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral ankle disability.  

3.  Entitlement to a disability rating in excess of 20 percent for a low back disability.  


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from October 1987 to April 1988 and from November 1988 to December 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran was scheduled for a Board hearing at the RO in January 2011.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This case was previously before the Board in February 2011, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.    


FINDINGS OF FACT

1.  In an unappealed July 2002 rating decision, the RO denied entitlement to service connection for a bilateral knee condition and a bilateral ankle condition.

2.  The evidence associated with the claims files subsequent to the July 2002 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claims.

3.  The Veteran's low back disability is manifested by degenerative disc disease (DDD) of the lumbar spine; limitation of flexion to, at worst, 70 degrees, including limitation due to painful motion; and is not productive of flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes requiring medically prescribed bed rest, or neurological impairment sufficient to warrant a separate compensable disability rating.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a bilateral ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for a disability rating in excess of 20 percent for a low back disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in April 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In the June 2006 Statement of the Case (SOC), the Veteran was informed of the basis for the prior denial of entitlement to service connection for bilateral knee and ankle disabilities.  In a July 2008 letter, the Veteran was provided with appropriate notice with respect to the disability-rating element of his claims.  

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

Additionally, the Board notes that the Veteran did not receive appropriate notice with respect to the effective-date element of his claims.  However, as explained below, the Board has determined that the evidence of record is not sufficient to warrant a grant of the benefits sought on appeal.  Consequently, no effective date will be assigned, so the failure to provide notice with respect to that element of the claims is no more than harmless error. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file and private treatment notes and examination reports have been obtained and translated from Spanish into English.  The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claims to reopen and that no VA medical opinion has been obtained in response to these claims, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claims. 






Legal Criteria

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).




Low Back Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Claims to Reopen

a. Bilateral Knee Disability

The Veteran originally filed his claim of entitlement to service connection for a bilateral knee disability in March 2002.  In a July 2002 rating decision, the Veteran was denied entitlement to service connection for a bilateral knee condition based on the finding that there was no evidence of record indicating that the Veteran had a current bilateral knee disability.  The Veteran did not appeal this decision.

The pertinent evidence of record at the time of the July 2002 rating decision included the following: the Veteran's STRs, which were negative for evidence of a chronic bilateral knee disability while in active service; the Veteran's statements indicating that he experienced chronic knee pain; and Department of Corrections medical records, which are negative for a diagnosis of a bilateral knee disability.  

The pertinent evidence that has been received since the unappealed rating decision includes more statement from the Veteran indicating that he experienced bilateral knee pain while in active service and that he has continued to experience the pain since his separation from active service.  

The Board finds that the evidence received since the July 2002 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence showing that the Veteran has been diagnosed with a bilateral knee disability that is related to his active service has not been added to the record.  In this regard, the Board notes that the Veteran's complaints of bilateral knee pain during and since service were considered in the July 2002 rating decision.

Accordingly, the Board must conclude that new and material evidence to reopen the claim for service connection for a bilateral knee disability has not been received, and the July 2002 rating decision remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

b. Bilateral Ankle Disability

The Veteran originally filed his claim of entitlement to service connection for a bilateral ankle disability in March 2002.  In a July 2002 rating decision, the Veteran was denied entitlement to service connection for a bilateral ankle condition based on the finding that there was no evidence of record indicating that the Veteran had a current bilateral ankle disability.  The Veteran did not appeal this decision.

The pertinent evidence of record at the time of the July 2002 rating decision included the following: the Veteran's STRs, which were negative for evidence of a chronic bilateral ankle disability while in active service; the Veteran's statements indicating that he experienced chronic ankle pain during and since active service; and Department of Corrections medical records from February 1998 to November 1999, which show that while incarcerated the Veteran complained of bilateral ankle pain and instability as a result of his duties as a paratrooper during active service.  

The pertinent evidence that has been received since the unappealed rating decision includes more statement from the Veteran indicating that he experienced bilateral ankle pain while in active service and that he has continued to experience the pain since his separation from active service.  

The Board finds that the evidence received since the July 2002 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence showing that the Veteran has been diagnosed with a bilateral ankle disability that is related to his active service has not been added to the record.  In this regard, the Board notes that the Veteran's complaints of bilateral ankle pain as a result of his duties as a paratrooper during active service were considered in the July 2002 rating decision.

Accordingly, the Board must conclude that new and material evidence to reopen the claim for service connection for a bilateral ankle disability has not been received, and the July 2002 rating decision remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni, 5 Vet. App. at 467.

Evaluation of Low Back Disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Of record is a December 2004 treatment note from the Veteran's private doctor.  At that time, the Veteran reported that he experienced chronic low back pain.  He reported that he was unable to stand or sit for prolonged periods because it triggered pain that radiated into his right leg.  There are no range of motion measurements contained in this treatment report.  However, it was noted that Lasegue's sign at 40 degrees at the right lower extremity was negative.  Peripheral nerve examination was negative.  Right sciatic nerve examination was positive.  X-rays revealed spondylosis at L4-5 and L5-S1.  The examiner diagnosed lumbar spondylosis and degenerative lumbar disc pathology.  It was recommended that the Veteran engage in weight control and various physical exercises for treatment.    

As the Veteran resides in Ecuador, he is not able to report to a VA Medical Center for a VA examination.  However, the Veteran has been provided with the relevant disability rating examination worksheet so that he may obtain the necessary examination from a private physician in Ecuador.  

Of record is a September 2005 examination report.  Upon examination of the Veteran's lumbar spine, there was no scoliosis, deformity, or scars present.  The Veteran appeared to walk about the office without difficulty and was able to rise from a seated position with no apparent difficulty or discomfort.  Digital palpation revealed evidence of tenderness of +1 bilaterally at L4-S1.  Range of motion measurements of the lumbar spine were as follows: flexion to 70 degrees with pain, extension to 20 degrees with pain, right and left lateral flexion to 30 degrees each with pain, and right and left lateral rotation to 40 degrees each with pain.  Provocative orthopedic testing of the lumbar spine was positive on the right and left with Kemp's test.  Sacroiliac testing was normal.  Upon neurological examination, there was no dermatomal pattern of sensory abnormality.  Deep tendon reflexes were present, active, and symmetrical in all extremities.  General muscle tone was normal and there was no focal weakness noted.  

Also of record is a December 2009 examination report from the Veteran's private orthopedist.  At that time, the Veteran reported that he experienced intermittent pain periods that presented with intense pain for 1-2 weeks before the pain disappeared.  The Veteran also reported that his pain increased from moderate to severe with physical activity.  He reported that the pain would be an 8 or 9 out of 10 in intensity.  The Veteran reported that his last period of intense pain was approximately 11 months prior and that it had forced him to stay in bed until the pain was manageable.  He reported that he took Ibuprofen three times a day when necessary to manage his pain and that he had, at times, been to physical therapy.  He reported that resting in the fetal position also helped his pain level slightly.  The Veteran reported that his pain was, at times, accompanied by symptoms of radiculopathy.  He reported that he had parethesias of the right leg accompanied by feelings of tightness and muscle spasm.  

Upon physical examination, the Veteran did not exhibit any alterations regarding sitting, standing, or walking.  The Veteran's upper and lower extremities were symmetrical and there was normal lumbar spine lordosis and dorsal kyphosis.  The lumbar spine was normal and without alterations.  There was right paravertebral pain on palpation, but sciatic sign was negative.  Range of motion measurements of the lumbar spine were as follows: flexion to 90 degrees, extension to 30 degrees, lateral tilt to 30 degrees, and lateral rotation to 30 degrees.  There was mild paravertebral pain on range of motion.  There was sensitivity perceived upon distal neurovascular examination, but muscle strength was normal.  Lasegue's sign was negative, Bragard sign was negative, and heel-gait sign was negative.  The toe-gait was positive for lumbar pain.  X-rays and a magnetic resonance imaging scan (MRI) revealed degenerative changes of lumbar intervertebral discs at L4-5 and L5-S1.  L5-S1 disc was herniated with right lateralization, compressing the right lateral recess (right S1 root compression).  The examiner diagnosed mechanical low back pain and herniated disc L5-S1.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his low back disability.  In this regard, the Board notes that there is no evidence of record indicating that the Veteran's forward flexion is limited to 30 degrees or less or that he has favorable ankylosis of the entire thoracolumbar spine.  Also, the various examiners have noted that there is no interference with the Veteran's ability to stand, walk, or sit.  Additionally, while the Veteran has reported that he experiences painful flare-ups, he did not indicate that the flare-ups caused an increased limitation of motion, just that they were painful.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.        

The Board notes that the Veteran's reported pain on motion was accounted for by the examiner when determining the Veteran's range of motion.  The examiner did not state that there was additional limitation of motion in excess of that reported as a result of pain.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 20 percent for the functional impairment of the Veteran's lumbar spine.

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for DDD based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that while the Veteran has been diagnosed with a disc herniation and he has reported that he experienced an incapacitating episode in approximately January 2009, there is no evidence of record indicating that the Veteran was prescribed bed rest by a physician for treatment of his back.  In fact, the treatment notes of record tend to indicate that the Veteran has been encouraged to engage in physical activity for treatment.  Therefore, an evaluation based on incapacitating episodes is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a.  

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, while the Veteran has reported some radiating pain into his right leg, it appears from the evidence of record that the radiating pain is episodic in nature and not very severe.  The Veteran has not reported neurological symptoms in his left leg.  Therefore, the Board finds that the symptoms of right leg parethesias are not severe enough as to warrant a separate evaluation for a neurological impairment for any portion of the rating period.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his low back disability.  Additionally, there is no indication from the evidence of record that the Veteran is unable to work solely as a result of his low back disability.  In sum, there is no indication that the average industrial impairment from the Veteran's low back disability would be to such a degree as to warrant the assignment of a higher disability.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for a bilateral knee disability is denied.

The Board having determined that new and material evidence has not been presented, reopening of the claim of entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to a disability rating in excess of 20 percent for a low back disability is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


